DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/236,507 of CARDWELL for “ CONDUIT WITH RADIO FREQUENCY IDENTIFICATION (RFID) ENABLED SENSOR” filed on April 21, 2022 has been examined.
Claims 1-20 are pending.

Drawings
Drawings Figures 1-5A submitted on April 21, 2022 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on April 21, 2021 and October 25, 2022 are being considered by the examiner. 

Claim Objections
Claims 2, 5, 7 and 11 are objected to because of the following informalities: in line 1 of each claim, there should be a comma (“,”). After the preamble of each claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10 and 16 are rejected under 35 U.S.C. 102a(1) as being anticipated by The Applicant Submitted Prior art of LENNON (U.S. Publication No. 2017/0089496 A1) hereinafter “Lennon”.

As to claim 1, Lennon discloses a system (Figures 1-5 and Paragraphs 0023-0066) shown in Figures for sensing a physical property of a medium inside a conduit (pipe 16 [i.e. conduit]) comprising: a radio frequency identification (RFID) reader (external transceiver/interrogator/reader 100 (e.g., a RFID reader)) arranged to transmit electromagnetic signals in at least one radio frequency (described in Paragraph 0029); an RFID tag (RFID sensor device 50 [i.e. RFID tag]) receiving the least one radio frequency exchanging the at least one radio frequency to electrical energy to power the RFID tag (Preferably, the RFID sensor device 50 obtains all of its electrical power for operation via the RF signal from the interrogator, described in Paragraph 0042); a sensor (sensor 72) electrically connected to the RFID tag (RFID sensor device 50 [i.e. TRFID tag]) located adjacent the medium flowing inside the conduit (pipe 16 [i.e. conduit]), the sensor receiving the electrical energy from the RFID tag and operating the sensor to obtain measurement data of at least one physical property of the medium (described in Paragraphs 0029, 0042 and 0052); and the sensor transmitting the measurement data to the RFID tag (RFID tag 50), wherein the measurement data is transmitted by the RFID tag (RFID tag 50) to the RFID reader (RFID reader100) using the at least one radio frequency (described in Paragraphs 0046 and 0055).

As to claim 9, Lennon’s disclosure as set forth above in claim 1, further Lennon discloses wherein the sensor arranged to sense a physical property of a medium inside the conduit and acting on a conduit wall consisting of: the temperature of the conduit wall; the positive or negative pressure or strain acting on the conduit wall; and the integrity of the conduit wall due to a break in the conduit wall (Various examples of memory for storing the information can be an erasable, programmable, read-only memory (EPROM), hard coded non-volatile internal memory, or various other read/write memory systems. Additional sensors may also be included, such as temperature sensors, environmental sensors (pressure, humidity, light, etc.), accelerometers, vibration, etc. In one example, the RFID strain gauge of the '448 patent can be configured as a flexible circuit, including some or all of the above-noted elements, described in Paragraph 0032).
 

As to claim 10, the claim recites a method that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 10. Accordingly, claim 10 is rejected by the disclosure of Lennon under the same rationale as set forth above with respect to claim 1.

As to claim 16, the claim recites a method that parallels the system of claim 9. Therefore, the analysis discussed above with respect to claim 9 also applies to claim 16. Accordingly, claim 16 is rejected by the disclosure of Lennon under the same rationale as set forth above with respect to claim 9.

Allowable Subject Matter
Claims 2-8, 11-15 and 17-19  are objected to as being dependent upon a rejected base claims 1 and 10, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 2, comprising limitations: an analog control circuit electrically connected to the RFID tag including: an ultra-high frequency (UHF) control circuit electrically connected to a UHF antenna tuned to receive a UHF radio frequency; and a high-frequency (HF) control circuit electrically connected an HF antenna electrically connected to a HF antenna and tuned to receive an HF radio frequency, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claim 11 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 11, comprising limitations: an analog control circuit is electrically connected to the RFID tag, the method further comprising: electrically connecting an ultra-high frequency (UHF) antenna to a UHF control circuit on the analog control circuit tuned to receive a UHF radio frequency; and electrically connecting a high-frequency (HF) antenna to a UHF control circuit on the analog control circuit tuned to receive an HF radio frequency, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Reason for Allowance

Claim 20 is allowable.

The following is an examiner’s statement of reasons for allowance:

Claim 20 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 20, comprising among other limitations: an analog control circuit disposed on the substrate including an ultra-high frequency (UHF) interface circuit and a high frequency (HF) interface circuit; a UHF antenna formed on the substrate and electrically coupled to the UHF interface circuit; an HF antenna formed on the substrate surrounding the UHF antenna and electrically coupled to the HF interface circuit, i.e. in the particular manner claimed is not taught or suggested in the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

The related art of U.S. Publication No. 2019/0005368 A1 of Lektomiller, discloses a n energy harvesting RFID circuit is provided for taking measurements wirelessly. The RFID circuit receives an interrogation signal on an input lead from an antenna, and harvests energy which is stored in a charge storage unit that produces a harvested voltage. A boost converter then boosts the harvested voltage to a boosted voltage that is fed as an output voltage to a sensor output lead. A booster switching unit is also provided for activating the boost converter. The booster switching unit does not activate the boost converter until the voltage output by the charge storage unit reaches a first threshold value. Based on the output voltage, one or more sensor input leads receive a measurement input which reflects a sensed value of an object to be measured, such as the strain in a pipe fitting.


The related art of U.S. Publication No. 2019/0095769 A1 of Lektomiller,  discloses an energy harvesting circuit, comprising: a radio-frequency identification (RFID) transponder chip configured to: receive an interrogation request signal, and produce an activation signal, at least one capacitor configured to store and output a harvested voltage from a harvested energy; a boost converter configured to boost the harvested voltage to a boosted voltage; and a switch configured to receive the activation signal produced by the RFID transponder chip and to activate the boost converter when the activation signal is received by the switch and the harvested voltage is equal to or greater than a first threshold.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/SISAY YACOB/						November 10, 2022           Primary Examiner, Art Unit 2685